Citation Nr: 1219524	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  03-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral vestibulopathy, with dizziness and loss of balance.

4.  Entitlement to service connection for otitis media.

5.  Entitlement to service connection for anxiety disorder, as secondary to a service-connected disability.

6.  Entitlement to service connection for Sjogren's Syndrome with recurrent pneumonias and bronchiectasis, arthralgias in the left and right lower extremities and multiple joints, bilateral filamentray keratoses, and peripheral neuropathy of the upper and lower extremities.

7.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1989 and from November 1990 to June 1991, with additional service in the Army Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and April 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the disabilities on appeal.  

The Veteran testified before a Veterans Law Judge (VLJ) at a January 2007 hearing in Washington, D.C.  A hearing transcript has been associated with the claims file.  The VLJ who held the January 2007 hearing is no longer employed by the Board.  By statute the Board member conducting a hearing shall participate in making the final determination on a claim.  38 U.S.C.A. § 7107(c) (West 2002).  In January 2012, the Veteran was notified that the VLJ who conducted her hearing was no longer employed at the Board, and she was offered the opportunity for a new hearing.  The Veteran did not respond; therefore, the Board will consider the case on the evidence of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

When this case was most recently before the Board in August 2010, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not currently have a BHL disability.

2.  The Veteran does not currently have tinnitus.

3.  The Veteran does not currently have peripheral vestibulopathy, with dizziness and loss of balance.

4.  The Veteran does not currently have otitis media.

5.  The Veteran does not currently have anxiety disorder.

6.  In a December 2011 rating decision, the VA Appeals Management Center granted service connection for the Veteran's Sjogren's syndrome with recurrent pneumonias and bronchiectasis, arthralgias in the left and right lower extremities and multiple joints, bilateral filamentray keratoses, and peripheral neuropathy of the upper and lower extremities.

7.  The Veteran's service-connected IBS is not shown to be manifested by severe symptoms with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for service connection for BHL disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for peripheral vestibulopathy, with dizziness and loss of balance, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for otitis media are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for service connection for anxiety disorder, as secondary to a service-connected disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

6.  The appeal on the merits of the Veteran's claim of entitlement to service connection for Sjogren's syndrome with recurrent pneumonias and bronchiectasis, arthralgias in the left and right lower extremities and multiple joints, bilateral filamentray keratoses, and peripheral neuropathy of the upper and lower extremities has become moot by virtue of the December 2011 rating decision grant.  38 U.S.C.A. §§ 7104(a), 7105(d) (5) (West 2002).

7.  The criteria for an initial rating in excess of 10 percent for IBS have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran completed an appeal from a March 2002 rating decision which denied his claim of entitlement to service connection for Sjogren's Syndrome, recurrent pneumonias and bronchiectasis, arthralgias in the left and right lower extremities and multiple joints, bilateral filamentray keratoses, and peripheral neuropathy of the upper and lower extremities.  In an action dated in August 2010, the Board remanded the issues for further development.  Subsequently, in a December 2011 rating decision, service connection was granted for Sjogren's Syndrome, recurrent pneumonias and bronchiectasis, arthralgias in the left and right lower extremities and multiple joints, bilateral filamentray keratoses, and peripheral neuropathy of the upper and lower extremities.  The appeal for entitlement to service connection for these issues has become moot by virtue of the December 2011 rating decision, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d) (5) (West 2002).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in letters mailed in September 2007 and 2010.  Although she was not provided with notice concerning the disability-rating and effective-date elements of the claims until after the initial adjudication, the Board has determined that there is no prejudice to the Veteran in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394.  As explained below, the Board has determined that service connection for the issues on appeal is not warranted.  Consequently, no effective date or disability rating will be assigned, so the failure to provide notice with respect to those elements of claims is no more than harmless error.

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claims.  In this regard, the Board notes that pertinent post-service VA and private medical records have been associated with the claims folder.  Unfortunately, the Veteran's service treatment records are presumed lost.  In such cases, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that the Veteran failed to report for examinations scheduled in December 2010 in connection with her claims for service connection for ear disease and mental disorder, despite being advised of the examinations.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Neither the Veteran nor her representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service Connection Claims 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Disability Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. (2011).

The evaluation of the same disability under various diagnoses is to be avoided.   C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The RO has rated the Veteran's IBS under Diagnostic Code (DC) 7399.  Under DC 7319, a 10 percent rating contemplates moderate disability due to irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, DC 7319.  A maximum 30 percent rating requires severe disability manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection Claims 

The Veteran contends that she is entitled to service connection for BHL; tinnitus;  peripheral vestibulopathy, with dizziness and loss of balance; otitis media; and for anxiety disorder, as secondary to a service-connected disability.  Specifically, as she stated in correspondence to VA and in her testimony before a VLJ in January 2007, she contends that she developed these illnesses when she went to the Persian Gulf and participated in the South East Asia Theater where she was exposed to black smoke and fumes from the burning oil fields.

As will be explained below, although the Veteran experienced symptoms of some of the aforementioned disabilities during the pendency of this claim, the record establishes that she did not have the disabilities at the time the claim for VA disability compensation was filed in November 1999, or during the pendency of the claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, she is not entitled to service connection for BHL; tinnitus; peripheral vestibulopathy, with dizziness and loss of balance; otitis media; and for anxiety disorder, as secondary to a service-connected disability.

Claims - Hearing Loss, Tinnitus, and Otitis Media

As mentioned above, the Veteran filed the instant claims in November 1999.  When the claims were filed, the Veteran submitted private treatment records, to specifically include a record in December 1997 that showed hearing loss with complaint of tinnitus; however, resolution of hearing loss was shown in February 1998 following ventilation tube insertion by surgical procedure in January 1998.  In addition, a record in April 1999 showed a diagnosis of otitis media.

In response to her claim, the Veteran was afforded an audiological evaluation in January 2001 in which she reported no complaints of hearing loss and had no reports of tinnitus.  The VA examiner stated that there was no tinnitus present at that time, hearing in the right ear was within normal limits 250 hertz through 1000 hertz and 2000 hertz through 4000 hertz with mild sensorineural loss at 2000 hertz and 6000 hertz, and moderate loss at 8000 hertz; hearing in the left ear was within normal limits 250 hertz through 8000 hertz; there were excellent discrimination scores bilaterally.  The Board notes that for the purpose of applying the laws administered by VA, the auditory thresholds reported in this examination did not show impaired hearing that could be considered a disability.

The Veteran was afforded a VA audiological examination in February 2001 in which she complained of recurrent tinnitus by history.  The examiner noted that the Veteran had a bilateral myringotomy with insertion of tubes in both ears due to serous otitis media.  The diagnoses were right sensorineural hearing loss and tinnitus by history.  However, the Board notes that the VA examiner did not provide auditory thresholds findings in order to confirm the presence of hearing loss in accordance with the laws administered by VA.

The Veteran was afforded a VA audiological evaluation in December 2010 in which she denied present hearing loss and/or tinnitus.  The Veteran stated that her last episode of tinnitus was so long ago that she could not specify.  The VA examiner stated that the hearing threshold levels and/or word recognition scores did not meet the criteria for disability rating purposes; and the Veteran denied having experienced tinnitus since her last ear infection with effusion, believed to be over 10 years prior.

The Board notes that the Veteran failed to report for examination scheduled in December 2010 in connection with her claim for service connection for ear disease, despite being advised of the examination; therefore, the Board must decide the case on the evidence of record.  

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for BHL, tinnitus, and otitis media must fail because the most recent medical evidence does not indicate a current diagnosis of these conditions.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran and by her representative, on her behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disabilities under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor her representative is competent to provide a probative (persuasive) opinion on the matters upon which these claims turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for BHL, tinnitus, and otitis media must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  

Claim - Peripheral Vestibulopathy

The Veteran was afforded a VA examination in January 2001 in which she reported dizziness beginning in 1995.  She reported having a sudden onset of vertigo (a sense that she was moving) and had imbalance; the sensation caused her to vomit and feel faint rarely, and would last 4 to 24 hours before resolving.  The examiner diagnosed peripheral vestibulopathy and stated that the basis for this was uncertain.

The Board notes that VA treatment records also showed complaints of fainting.

As noted above, the Veteran failed to report for examination scheduled in December 2010 in connection with her claim for service connection for ear disease, despite being advised of the examination; therefore, the Board must decide the case on the evidence of record.  

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for peripheral vestibulopathy, with dizziness and loss of balance, must fail because the medical evidence does not indicate a connection between the disability and service.  That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran and by her representative, on her behalf.  However, to the extent that those assertions are being offered either to establish a nexus between the disability under consideration and service, such evidence must fail.  Matters of etiology are within the province of trained professionals.  See Jones, 7 Vet. App. 134, 137-38.  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor her representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain, 11 Vet. App. 124, 127 (citing Espiritu, 2 Vet. App. 492); Routen, 10 Vet. App. 183, 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for peripheral vestibulopathy, with dizziness and loss of balance, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Claim - Anxiety 

The Veteran was afforded a VA examination in January 2001 in which she stated that she had anxiety since 1991, predominately centered around her medical problems.  The VA examiner diagnosed anxiety disorder, not otherwise specified.

The Veteran was afforded a VA examination in April 2002 in which the examiner noted her subjective symptoms of some anxiety that had to do with her medical problems, namely bronchiectasis, hepatitis and peripheral neuropathy.  The Veteran reported that her anxiety was sometimes accompanied by palpitations.  The VA examiner stated that the Veteran had symptoms of anxiety which were secondary to her medical problems; however, the VA examiner formally diagnosed adjustment disorder.

In the Veteran's formal appeal, VA form 9, submitted in September 2004 she stated that her anxiety had deteriorated and was directly related to her "out of control" diarrhea (IBS).  She stated that it was constant and she did not know when it would occur, causing extreme anxiety.

As noted above, the Veteran failed to report for examination scheduled in December 2010 in connection with her claim for service connection for mental disorder, despite being advised of the examination; therefore, the Board must decide the case on the evidence of record.  

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for anxiety must fail because the medical evidence does not indicate a connection between the disability and service.  That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 548; Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran and by her representative, on her behalf.  However, to the extent that those assertions are being offered either to establish a nexus between the disability under consideration and service, such evidence must fail.  Matters of etiology are within the province of trained professionals.  See Jones, 7 Vet. App. 134, 137-38.  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor her representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain, 11 Vet. App. 124, 127 (citing Espiritu, 2 Vet. App. 492); Routen, 10 Vet. App. 183, 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for anxiety must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Disability Rating Claim 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, in a March 2002 rating decision the Veteran was granted service connection for IBS with vomiting and stomach cramps with an evaluation of 10 percent, effective March 1, 2002.  

The Board notes that VA treatment records showed diagnoses of constipation.

In response to her claim, the Veteran was afforded a VA examination in January 2001 in which she reported a history of nausea, abdominal cramps on and off, diarrhea at least once a month with 8 to 10 bowel movements, mostly watery and brownish and greenish, followed by constipation for several days.  The examiner noted that "the Veteran's GI complaints by history most likely suggestive of irritable bowel syndrome".

The Veteran testified in January 2007 that her IBS prohibited her from defecating as a normal person and that it took away from her quality of life.

In her formal appeal, VA form 9, submitted in August 2009 she stated that her IBS caused vomiting and stomach cramps.

The Veteran was afforded a VA examination in May 2011 in which she reported ongoing abdominal pain since her last examination; however, the pain was generally mild and occurring once a week on average.  The Veteran also reported diarrhea that occurred 2 times a week on average with constipation in between bowel movements.  She denied any hospitalization for bowel obstruction and denied any abdominal distress that required hospitalization.  The diagnosis was irritable bowel syndrome, and the examiner stated that it was alternating diarrhea and constipation with no severe diarrhea and no constant abdominal distress.

Based on thorough review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for IBS.  

With respect to Diagnostic Code 7399, the evidence of record does not show severe IBS manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

The record does show that the Veteran has complained of abdominal cramps on and off, or occurring once a week; however, the Veteran has not complained of "more or less constant abdominal distress." Thus, with consideration of all pertinent disability factors, the Veteran's IBS does not more nearly approximate the criteria for a higher rating.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of her symptoms, in the form of his correspondence to VA, and her testimony before the VLJ in January 2007.  Although the Veteran is competent to report her own overall symptomatology, there is no medical evidence showing a degree of impairment due to her IBS that approximates a disability rating in excess of 10 percent.  In the Board's opinion, the objective medical evidence prepared by skilled examiners is more probative than the statements of the Veteran.  In this regard, the Board notes that the examiners have considered the Veteran's statements in assessing the degree of disability and have addressed the specific rating criteria applicable to IBS.  Nothing in the statements of the Veteran demonstrates the presence of sufficient impairment to warrant more than the currently assigned rating of 10 percent.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the IBS are those specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not required.

In sum, the Board finds the criteria for increased evaluation for IBS are not met.  Accordingly, the claim must be denied.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule is not for application.     

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be convincing evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009).  In this case the Veteran has not claimed and there is no indication in the evidence that she is unemployable due solely to the service-connected disabilities.  Thus, the issue of entitlement to TDIU is not a component of the issue on appeal. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral vestibulopathy, with dizziness and loss of balance, is denied.

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for anxiety disorder, as secondary to a service-connected disability is denied.

The benefit having been heretofore granted, the appeal for entitlement to service connection for Sjogren's syndrome with recurrent pneumonias and bronchiectasis, arthralgias in the left and right lower extremities and multiple joints, bilateral filamentary keratoses, and peripheral neuropathy of the upper and lower extremities, is dismissed as moot.

Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


